Grandview Capital, Inc. 8201 Peters Road Suite 1000 Plantation, Fl 33324 January 2, 2008 David Dugas Chairman, President, and Chief Executive Officer ESP ENTERPRISES, INC. P.O. Box 53846, Lafayette, LA 70505 Mr. Dugas: This letter is for the purpose of the engagement of Grandview Capital, Inc. (GCI) as a financial consultant to ESP ENTERPRISES, INC. the “Company”) regarding various matters arising in connection with the Company’s business in order for the Company to meet its goals and objectives of maximizing shareholder value. This letter is intended to serve as our engagement agreement (the “Agreement”) to provide such services. 1. Services.
